Exhibit 10.4

VERIZON COMMUNICATIONS INC. LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
2005–07 AWARD CYCLE

AGREEMENT between Cellco Partnership d/b/a Verizon Wireless (“Verizon Wireless”
or the “Company”) and you (the “Participant”) and your heirs and beneficiaries.

1. Purpose of Agreement. The purpose of this Agreement is to provide a grant of
restricted stock units (“RSUs”) to the Participant.

2. Agreement. This Agreement is entered into pursuant to the terms of the 2001
Verizon Communications Inc. Long-Term Incentive Plan (the “Plan”), and evidences
the grant of a restricted stock award in the form of RSUs pursuant to the Plan.
The RSUs and this Agreement (including the covenants set forth in Exhibit A (the
“Covenants”), which are incorporated into and shall be a part of the Agreement)
are subject to the terms and provisions of the Plan. By executing this
Agreement, the Participant agrees to be bound by the terms and provisions of the
Plan, this Agreement, and by the actions of the Human Resources Committee of
Verizon Wireless’s Board of Representatives or any successor thereto (the
“Committee”), and any designee of the Committee. To the extent that there is a
conflict between the terms of the Plan and the terms of this Agreement, the
terms of this Agreement shall control.

3. Contingency. The grant of RSUs is contingent on the Participant’s timely
acceptance of this Agreement and satisfaction of the other conditions contained
herein. If the Participant does not properly accept (or revokes acceptance of)
this Agreement the Participant shall not be entitled to the RSUs regardless of
the extent to which the vesting requirements in paragraph 5 (“Vesting”) are
satisfied.

4. Number of Units. The Participant is granted the number of RSUs as specified
on their account under the 2005 RSU grant, administered by Fidelity Investments.
A RSU is a hypothetical share of Verizon Communications Inc.’s (“Verizon”)
common stock. The value of a RSU on any given date shall be equal to the closing
price of Verizon’s common stock on the New York Stock Exchange as of such date.
A RSU does not represent an equity interest in Verizon and carries no voting
rights. A Dividend Equivalent Unit (“DEU”) or fraction thereof shall be added to
each RSU each time that a dividend is paid on Verizon’s common stock. The amount
of each DEU shall be equal to the dividend paid on a share of Verizon’s common
stock. The DEU shall be converted into RSUs or fractions thereof based upon the
average of the high and low sales prices of Verizon’s common stock traded on the
New York Stock Exchange on the dividend payment date of each declared dividend
on Verizon’s common stock, and such RSUs or fractions thereof shall be added to
the Participant’s RSU balance.

5. Vesting.

> (a) General. The Participant shall vest in the RSUs only if the Participant is
> continuously employed by the Company or a Related Company (as defined in
> paragraph 13) from the date the RSUs are granted through the end of the Award
> Cycle, except as otherwise provided in paragraph 7 (“Early
> Cancellation/Accelerated Vesting of RSUs”) or as otherwise provided by the
> Committee. For purposes of these RSUs, “Award Cycle” shall mean the three-year
> period beginning on January 1, 2005, and ending at the close of business on
> December 31, 2007.
> 
> (b) Transfer. Transfer of employment from Verizon Wireless to a Related
> Company (as defined in paragraph 13), from a Related Company to Verizon
> Wireless, or from one Related Company to another Related Company shall not
> constitute a separation from employment hereunder, and service with a Related
> Company shall be treated as service with the Company for purposes of the
> three-year continuous employment requirement in paragraph 5(a).



--------------------------------------------------------------------------------



6. Payment. All payments under this Agreement shall be made in cash. As soon as
practicable after the end of the Award Cycle (but in no event later than March
15, 2008), except as described in paragraph 7(c), the value of the vested RSUs
(minus any withholding for taxes) shall be paid to the Participant (subject,
however, to any deferral application that the Participant has made under the
deferral plan (if any) then available to the Participant). The amount of cash
that shall be paid (plus withholding for taxes and any applicable deferral
election) shall equal the number of vested RSUs times the closing price of
Verizon’s common stock on the New York Stock Exchange as of the last trading day
in the Award Cycle. If the Participant dies before any payment due hereunder is
made, such payment shall be made to the Participant’s beneficiary. Once a
payment has been made with respect to a RSU, the RSU shall be canceled.

7. Early Cancellation/Accelerated Vesting of RSUs. Subject to the provisions of
paragraph 7(c) and 5, RSUs may vest or be forfeited before vesting as follows:

> (a) Retirement Before July 1, 2005, Voluntary Separation On or Before December
> 31, 2007 or Discharge for Cause On or Before December 31, 2007.
> 
> > (1) If the Participant (i) Retires (as defined in paragraph 7(b)(4)) before
> > July 1, 2005, (ii) quits on or before December 31, 2007, (iii) is terminated
> > for Cause (as defined below) on or before December 31, 2007, or (iv)
> > separates from employment on or before December 31, 2007 under circumstances
> > not described in paragraph 7(b), all then-unvested RSUs shall be canceled
> > immediately and shall not be payable.
> > 
> > (2) For purposes of this Agreement, “Cause” means (i) grossly incompetent
> > performance or substantial or continuing inattention to or neglect of the
> > duties and responsibilities assigned to the Participant; fraud,
> > misappropriation or embezzlement involving the Company; or a material breach
> > of the Verizon Wireless Code of Business Conduct or any of the Covenants set
> > forth in Exhibit A to this Agreement, all as determined by the Vice
> > President – Human Resources of Verizon Wireless in his or her discretion,
> > and the exercise of such discretion shall be final, conclusive and binding,
> > or (ii) commission of any felony of which the Participant is finally
> > adjudged guilty by a court of competent jurisdiction.
> 
> (b) Retirement After June 30, 2005, Involuntary Termination Without Cause On
> or Before December 31, 2007, Termination Due to Death or Disability On or
> Before December 31, 2007.
> 
> > (1) This paragraph 7(b) shall apply if the Participant:
> > 
> > > (i) Retires (as defined below) after June 30, 2005, or
> > > 
> > > (ii) Separates from employment by reason of an involuntary termination
> > > without Cause (as determined by the Vice President – Human Resources of
> > > Verizon Wireless), death, or disability (as defined below) on or before
> > > the last day of the Award Cycle. An involuntary termination without Cause
> > > shall include circumstances wherein a Participant is deemed separated from
> > > employment as a result of a sale or divestiture of Verizon Wireless that
> > > results in Verizon Wireless no longer being treated as a Related Company
> > > of Verizon Communications Inc. for purposes of this Agreement.
> > > “Disability” shall mean the total and permanent disability of the
> > > Participant as defined by, or determined under, the Company’s long-term
> > > disability benefit plan.
> > 
> > (2) If the Participant separates from employment prior to the end of the
> > Award Cycle under circumstances described in paragraph 7(b)(1), the
> > Participant’s then-unvested RSUs shall vest



--------------------------------------------------------------------------------



> > without regard to the three-year continuous employment requirement set forth
> > in paragraph 5(a), provided that the Participant does not commit a material
> > breach of any of the Covenants and provided that the Participant executes a
> > release satisfactory to the Company waiving any claims he or she may have
> > against the Company.
> > 
> > (3) Any RSUs that vest pursuant to paragraph 7(b)(2) shall be payable as
> > soon as practicable after the end of the Award Cycle (but in no event later
> > than March 15, 2008), except as described in paragraph 7(c). However, the
> > Committee retains the discretion to determine whether and the extent to
> > which the Participant is eligible to receive DEUs with respect to dividends
> > declared after the Participant’s separation from employment pursuant to
> > paragraph 7(b)(1), and the Committee’s exercise of this discretion shall be
> > final, conclusive and binding.
> > 
> > (4) For purposes of this Agreement, “Retire” means (i) to retire after
> > having attained at least 10 years of service (as defined by the Vice
> > President - Human Resources of Verizon Wireless) and having reached at least
> > the age of 55, or (ii) retirement under any other circumstances determined
> > in writing by the Vice President – Human Resources of Verizon Wireless.
> 
> (c) Change in Control. Upon the occurrence of a Change in Control of Verizon
> Communications Inc. (as defined in the Plan) on or before the last day of the
> Award Cycle, all then-unvested RSUs shall vest and be payable immediately
> (without prorating of the award) without regard to the three-year continuous
> employment requirement in paragraph 5(a). A Change in Control that occurs
> after the end of the Award Cycle shall have no effect on whether any RSUs vest
> or become payable. A Participant who receives the immediate award payment
> provided in this paragraph 7(c) shall be entitled to receive payment for all
> DEUs earned before the Change in Control, even if such DEUs are paid or
> payable after the Change in Control.
> 
> (d) Vesting Schedule. Except and to the extent provided in paragraphs 7(b) and
> (c), nothing in this paragraph 7 shall alter the vesting schedule prescribed
> by paragraph 5.

8. Shareholder Rights. The Participant shall have no rights as a shareholder
with respect to shares of common stock to which this grant relates. Except as
provided in the Plan or in this Agreement, no adjustment shall be made, for
dividends or other rights for which the record date occurs while the RSUs are
outstanding.

9. Revocation or Amendment of Agreement. Except to the extent required by law or
specifically contemplated under this Agreement (including, but not limited to,
the determination of whether the Participant has been terminated for Cause, has
a disability, or has satisfied the three-year continuous employment
requirement), the Committee or the Vice President – Human Resources of Verizon
Wireless may not, without the written consent of the Participant, (a) revoke
this Agreement insofar as it relates to the RSUs granted hereunder, or (b) make
or change any determination or change any term, condition or provision affecting
the RSUs if the determination or change would materially and adversely affect
the RSUs or the Participant’s rights thereto. Nothing in the preceding sentence
shall preclude the Committee or the Vice President – Human Resources of Verizon
Wireless from exercising reasonable administrative discretion with respect to
the Plan or this Agreement, and the exercise of such discretion shall be final,
conclusive and binding.

10. Assignment. The RSUs shall not be assigned, pledged or transferred except by
will or by the laws of descent and distribution. During the Participant’s
lifetime, the RSUs may be deferred only by the Participant or by the
Participant’s guardian or legal representative in accordance with the deferral
regulations, if any, established by the Company.



--------------------------------------------------------------------------------



11. Beneficiary. The Participant shall designate a beneficiary in writing and in
such manner as is acceptable to the Vice President – Human Resources of Verizon
Wireless. If the Participant fails to so designate a beneficiary, or if no such
designated beneficiary survives the Participant, the Participant’s beneficiary
shall be the Participant’s estate.

12. Other Plans and Agreements. Any payment received by the Participant pursuant
to this Agreement shall not be taken into account as compensation in the
determination of the Participant’s benefits under any pension, savings, group
insurance, severance or other benefit plan maintained by Verizon Wireless or a
Related Company, except as determined by the board of representatives of such
Company or Related Company. The Participant acknowledges that receipt of this
Agreement or any prior RSU agreement shall not entitle the Participant to any
other benefits under the Plan or any other plans maintained by the Company or a
Related Company.

13. Company and Related Company. For purposes of this Agreement, “Company” means
Verizon Wireless. “Related Company” means (a) Verizon Communications Inc. or any
corporation, partnership, joint venture, or other entity in which Verizon
Communications Inc. holds a direct or indirect ownership or proprietary interest
of 50 percent or more, or (b) any corporation, partnership, joint venture, or
other entity in which Verizon Communications Inc. holds an ownership or other
proprietary interest of less than 50 percent but which, in the discretion of the
Committee, is treated as a Related Company for purposes of this Agreement.

14. Employment Status. The grant of the RSUs shall not be deemed to constitute a
contract of employment for a particular term between the Company or a Related
Company and the Participant, nor shall it constitute a right to remain in the
employ of any such Company or Related Company. Unless otherwise provided by a
contract of employment for a term, the Participant shall remain an employee at
will.

15. Withholding. The Participant shall be responsible for any taxes that arise
in connection with this grant of RSUs, and the Company shall make such
arrangements as it deems necessary for withholding of any taxes it determines
are required to be withheld pursuant to any applicable law or regulation.

16. Securities Laws. The Company shall not be required to make payment with
respect to any shares of common stock prior to the admission of such shares to
listing on any stock exchange on which the stock may then be listed and the
completion of any registration or qualification of such shares under any federal
or state law or rulings or regulations of any government body that the Company,
in its discretion, determines to be necessary or advisable, and the exercise of
such discretion shall be final, conclusive and binding.

17. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Committee in its
discretion and such exercise shall be final, conclusive, and binding. The
Committee may designate any individual or individuals to perform any of its
functions hereunder.

18. Successors. This Agreement shall be binding upon, and inure to the benefit
of, any successor or successors of the Company and the person or entity to whom
the RSUs may have been transferred by will, the laws of descent and
distribution, or beneficiary designation. All terms and conditions of this
Agreement imposed upon the Participant shall, unless the context clearly
indicates otherwise, be deemed, in the event of the Participant’s death, to
refer to and be binding upon the Participant’s heirs and beneficiaries.



--------------------------------------------------------------------------------



19. Construction. This Agreement is intended to grant the RSUs upon the terms
and conditions authorized by the Plan. Any provisions of this Agreement that
cannot be so administered, interpreted, or construed shall be disregarded. In
the event that any provision of this Agreement is held invalid or unenforceable,
such provision shall be considered separate and apart from the remainder of this
Agreement, which shall remain in full force and effect. In the event that any
provision, including any Covenant, is held to be unenforceable for being unduly
broad as written, such provision shall be deemed amended to narrow its
application to the extent necessary to make the provision enforceable according
to applicable law and shall be enforced as amended.

20. Defined Terms. Except where the context clearly indicates otherwise, all
capitalized terms used herein shall have the definitions ascribed to them by the
Plan, and the terms of the Plan shall apply where appropriate.

21. Execution of Agreement. The Participant shall indicate consent to the terms
of this Agreement (including its Exhibit) and the Plan by executing this
Agreement pursuant to the instructions provided and otherwise complying with the
requirements of paragraph 3. The Participant and Verizon Wireless hereby
expressly agree that the use of electronic media to indicate confirmation,
consent, signature, acceptance, agreement and delivery shall be legally valid
and have the same legal force and effect as if the Participant and Verizon
Wireless executed this Agreement (including its Exhibit) in paper form.

22. Confidentiality. Except to the extent otherwise required by law, the
Participant shall not disclose, in whole or in part, any of the terms of this
Agreement. This paragraph 22 does not prevent the Participant from disclosing
the terms of this Agreement to the Participant’s spouse or beneficiary or to the
Participant’s legal, tax, or financial adviser, provided that the Participant
take all reasonable measures to assure that the individual to whom disclosure is
made does not disclose the terms of this Agreement to a third party except as
otherwise required by law.

23. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of laws provisions
thereof.

24. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Vice President – Human Resources of
Verizon Wireless at 180 Washington Valley Road, Bedminster, N.J. 07921, and any
notice to the Participant shall be addressed to the Participant at the current
address shown on the payroll of the Company, or to such other address as the
Participant may designate to the Company in writing. Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope as
stated above, registered and deposited, postage prepaid, in a post office
regularly maintained by the United States Postal Service.

25. Dispute Resolution.

> (a) General. Except as otherwise provided in paragraph 26 below, all disputes
> arising under the Plan or this Agreement and all claims in which a Participant
> seeks damages that relate in any way to RSUs or other benefits of the Plan are
> subject to the dispute resolution procedure described below in paragraph 25.
> The parties to this Agreement are not required to arbitrate Employment Claims,
> as defined in subsection (a)(ii) below, in which the Participant does not seek
> damages that relate in any way to RSUs or other benefits of the Plan or this
> Agreement.
> 
> > (i) For purposes of this Agreement, the term “Units Award Dispute” shall
> > mean any claim against the Company or a Related Company regarding (A) the
> > interpretation of the Plan or this Agreement, (B) any of the terms or
> > conditions of the RSUs issued under this



--------------------------------------------------------------------------------



> > Agreement, or (C) allegations of entitlement to RSUs or additional RSUs, or
> > any other benefits under the Plan, other than Employment Claims described in
> > subparagraph (ii) below; provided, however, that any dispute relating to the
> > forfeiture of an award as a result of a breach of any of the Covenants
> > contained in Exhibit A shall not be subject to the dispute resolution
> > procedures provided for in this paragraph 25.
> > 
> > (ii) For purposes of this Agreement, the term “Units Damages Dispute” shall
> > mean any employment related claims between the Participant and the Company
> > or a Related Company or against the directors, officers, employees,
> > representatives, or agents of the Company or a Related Company, including
> > claims of alleged employment discrimination, wrongful termination, or
> > violations of Title VII of the Civil Rights Act of 1964, the Americans with
> > Disabilities Act, the Age Discrimination in Employment Act, 42 U.S.C. §
> > 1981, the Fair Labor Standards Act, the Family Medical Leave Act, the
> > Sarbanes-Oxley Act, or any other federal, state or local law, statute,
> > regulation, or ordinance relating to employment or any common law theories
> > of recovery relating to employment, such as breach of contract, tort, or
> > public policy claims (“Employment Claims”), in which the damages sought
> > relate in any way to RSUs or other benefits of the Plan.
> 
> (b) Internal Dispute Resolution Procedure. All Units Award Disputes shall be
> referred in the first instance to the Verizon Wireless Employee Benefits
> Committee (“EB Committee”) for resolution internally within Verizon Wireless.
> If the EB Committee decides that the Units Award Dispute involves a material
> human resources financial item, it shall refer the Units Award Dispute to the
> Verizon Wireless Human Resources Committee for determination. If the EB
> Committee decides that the Units Award Dispute involves anything other than a
> material human resources financial item, then the EB Committee shall determine
> the Units Award Dispute. Except where otherwise prohibited by law, all Units
> Award Disputes must be filed in writing with the EB Committee no later than
> one year from the date that the dispute accrues. Consistent with paragraph
> 25(c)(i) of this Agreement, decisions about the enforceability of the
> limitations period contained herein are for the arbitrator to decide. To the
> fullest extent permitted by law, the EB Committee and the Verizon Wireless
> Human Resources Committee shall have full power, discretion, and authority to
> interpret the Plan and this Agreement and to decide all Units Award Disputes
> brought under this Plan and Agreement before them. Determinations made by the
> EB Committee or the Verizon Wireless Human Resources Committee shall be final,
> conclusive and binding, subject only to review by arbitration pursuant to
> subsection (c) below under the arbitrary and capricious standard of review.
> 
> (c) Arbitration. All appeals from determinations of Units Award Disputes by
> the EB Committee or the Verizon Wireless Human Resources Committee as
> described in subsection (b) above, as well as all Units Damages Disputes,
> shall be submitted to the American Arbitration Association (“AAA”) for final
> and binding arbitration on an individual basis (and not on a collective or
> class action basis) before a single arbitrator pursuant to its Commercial
> Arbitration Rules in effect at the time this grant is accepted. Except where
> otherwise prohibited by law, all appeals of Units Award Disputes and all Units
> Damages Disputes must be filed in writing with the AAA no later than one year
> from the date that the appeal or dispute accrues. Consistent with paragraph
> 25(c)(i) of this Agreement, decisions about the enforceability of the period
> contained herein are for the arbitrator to decide. If the Participant and
> either the Company or a Related Company are party to any prior agreement to
> arbitrate claims before the AAA under rules other than its Commercial
> Arbitration Rules, claims that are arbitrable under any such agreements shall
> be submitted to the AAA for disposition under its Commercial Arbitration Rules
> together with disputes that are arbitrable under this Agreement in order to
> promote expeditious and efficient dispute resolution. A copy of the AAA’s
> Commercial Arbitration Rules may be obtained from Human Resources. The
> arbitration shall be held at the office of the AAA nearest the place of the
> Participant’s most recent employment by the Company or a



--------------------------------------------------------------------------------



> Related Company, unless the parties agree to a different location. All claims
> by the Company or a Related Company against the Participant, except for
> breaches of any of the Covenants, shall also be raised in such arbitration
> proceedings.
> 
> > (i) The arbitrator shall have the authority to determine whether this
> > arbitration agreement is enforceable and whether any dispute submitted for
> > arbitration hereunder is arbitrable. The arbitrator shall decide all issues
> > submitted for arbitration according to the terms of the Plan, this
> > Agreement, existing Company policy, and applicable substantive state and
> > federal law and shall have the authority to award any remedy or relief which
> > could be awarded by a court. The decision of the arbitrator shall be final
> > and binding and enforceable in any applicable court.
> > 
> > (ii) The Participant understands and agrees that when Units Award Disputes
> > or Units Damages Disputes are submitted for arbitration pursuant to this
> > Agreement, both the Participant and the Company or a Related Company waive
> > any right to sue each other in a court of law or equity, to have a trial by
> > jury, or to resolve disputes on a collective, or class, basis, and that the
> > sole forum available for the resolution of such issues is arbitration as
> > provided herein. This dispute resolution procedure shall not prevent either
> > the Participant or the Company or a Related Company from commencing an
> > action in any court of competent jurisdiction for the purpose of obtaining
> > injunctive relief to prevent irreparable harm pending arbitration hereunder;
> > in such event, both the Participant and the Company or a Related Company
> > agree that the party who commences the action may proceed without necessity
> > of posting a bond.
> > 
> > (iii) In consideration of the Participant’s agreement in subsection (ii)
> > above, the Company or a Related Company will pay all filing, administrative
> > and arbitrator’s fees incurred in connection with the arbitration
> > proceedings. If the AAA requires the Participant to pay the initial filing
> > fee, the Company or a Related Company will reimburse the Participant for
> > that fee.
> > 
> > (iv) The parties intend that the arbitration procedure to which they hereby
> > agree shall be the exclusive means for resolving all Units Award Disputes
> > and Units Damages Disputes. Their agreement in this regard shall be
> > interpreted as broadly and inclusively as reason permits to realize that
> > intent.
> > 
> > (v) Notwithstanding any other provision of this Agreement, this dispute
> > resolution provision shall be governed by laws of the State of New York to
> > the extent that it is not governed by the Federal Arbitration Act.

26. Additional Remedies. Notwithstanding the dispute resolution procedures,
including arbitration, of paragraph 25 of this Agreement, and in addition to any
other rights or remedies, whether legal, equitable, or otherwise, that each of
the parties to this Agreement may have (including the right of the Company to
terminate the Participant for Cause), the Participant acknowledges that—

> (a) The Covenants in Exhibit A to this Agreement are essential to the
> continued goodwill and profitability of the Company;
> 
> (b) The Participant has broad-based skills that will serve as the basis for
> employment opportunities that are not prohibited by the Covenants in Exhibit
> A;



--------------------------------------------------------------------------------



> (c) When the Participant’s employment with the Company terminates, the
> Participant shall be able to earn a livelihood without violating any of the
> Covenants in Exhibit A;
> 
> (d) Irreparable damage to the Company shall result in the event that the
> Covenants in Exhibit A are not specifically enforced and that monetary damages
> will not adequately protect the Company from a breach of these Covenants;
> 
> (e) If any dispute arises concerning the violation or anticipated or
> threatened violation by the Participant of any of the Covenants in Exhibit A,
> an injunction may be issued restraining such violation pending the
> determination of such controversy, and no bond or other security shall be
> required in connection therewith;
> 
> (f) Such Covenants shall continue to apply after any expiration, termination,
> or cancellation of this Agreement;
> 
> (g) The Participant’s breach of any of such Covenants shall result in the
> Participant’s immediate forfeiture of all rights and benefits, including all
> RSUs and DEUs, under this Agreement; and
> 
> (h) All disputes relating to such Covenants, including their interpretation
> and enforceability and any damages (including but not limited to damages
> resulting in the forfeiture of an award under this Agreement) that may result
> from the breach of such Covenants, shall not be subject to the dispute
> resolution procedures, including arbitration, of paragraph 25 of this
> Agreement, but shall instead be determined in a court of competent
> jurisdiction.



--------------------------------------------------------------------------------


 

Exhibit A - Covenants

1. Noncompetition — In consideration for the benefits described in the Agreement
to which this Exhibit A is attached, you, the Participant, agree that:

> (a) Prohibited Conduct — During the period of your employment with the Company
> or any Related Company, and for the period ending twelve (12) months following
> your termination of employment for any reason with the Company or any Related
> Company, you shall not, without the prior written consent of the Vice
> President – Human Resources of Verizon Wireless:
> 
> > (1) personally engage in Competitive Activities (as defined below); or
> > 
> > (2) work for, own, manage, operate, control, or participate in the
> > ownership, management, operation, or control of, or provide consulting or
> > advisory services to, any individual, partnership, firm, corporation, or
> > institution engaged in Competitive Activities, or any company or person
> > affiliated with such person or entity engaged in Competitive Activities;
> > provided that your purchase or holding, for investment purposes, of
> > securities of a publicly traded company shall not constitute “ownership” or
> > “participation in ownership” for purposes of this paragraph so long as your
> > equity interest in any such company is less than a controlling interest;
> 
> provided that this paragraph (a) shall not prohibit you from (i) being
> employed by, or providing services to, a consulting firm, provided that you do
> not personally engage in Competitive Activities or provide consulting or
> advisory services to any individual, partnership, firm, corporation, or
> institution engaged in Competitive Activities, or any company or person
> affiliated with such individual, partnership, firm, corporation, or
> institution engaged in Competitive Activities, or (ii) engaging in the private
> practice of law as a sole practitioner or as a partner in (or as an employee
> of or counsel to) a law firm in accordance with applicable legal and
> professional standards.
> 
> (b) Competitive Activities — For purposes of the Agreement, to which this
> Exhibit A is attached, “Competitive Activities” means business activities
> relating to products or services of the same or similar type as the products
> or services (1) which are sold (or, pursuant to an existing business plan,
> will be sold) to paying customers of the Company or any Related Company, and
> (2) for which you then have responsibility to plan, develop, manage, market,
> oversee or perform, or had any such responsibility within your most recent 24
> months of employment with the Company or any Related Company. Notwithstanding
> the previous sentence, a business activity shall not be treated as a
> Competitive Activity if the geographic marketing area of the relevant products
> or services sold by you or a third party does not overlap with the geographic
> marketing area for the applicable products and services of the Company or any
> Related Company.

2. Interference With Business Relations — During the period of your employment
with the Company or any Related Company, and for a period ending with the
expiration of twelve (12) months following your termination of employment for
any reason from the Company or any Related Company, you shall not, without the
written consent of the Vice President – Human Resources of Verizon Wireless:

> (a) recruit, induce or solicit any employee, directly or indirectly, of the
> Company or Related Company for employment or for retention as a consultant or
> service provider;
> 
> (b) hire or participate (with another company or third party) in the process
> of hiring (other than for the Company or any Related Company) any person who
> is then an employee of the Company or any Related Company, or provide names or
> other information about Company or Related Company employees to any



--------------------------------------------------------------------------------



> person, entity or business (other than the Company or any Related Company),
> directly or indirectly, under circumstances that could lead to the use of any
> such information for purposes of recruiting, soliciting or hiring;
> 
> (c) interfere, directly or indirectly, with the relationship of the Company or
> any Related Company with any of its employees, agents, or representatives;
> 
> (d) solicit or induce, or in any manner attempt to solicit or induce, directly
> or indirectly, any client, customer, or prospect of the Company or any Related
> Company (1) to cease being, or not to become, a customer of the Company or any
> Related Company or (2) to divert any business of such customer or prospect
> from the Company or any Related Company; or
> 
> (e) otherwise interfere with, disrupt, or attempt to interfere with or
> disrupt, the relationship, contractual or otherwise, between the Company or
> any Related Company and any of its customers, clients, prospects, suppliers,
> consultants, employees, agents, or representatives.

3. Return Of Property; Intellectual Property Rights — You agree that on or
before your termination of employment for any reason with the Company or any
Related Company, you shall return to the Company all property owned by the
Company or any Related Company or in which the Company or any Related Company
has an interest, including files, documents, data and records (whether on paper
or in tapes, disks, or other machine-readable form), office equipment, credit
cards, and employee identification cards. You acknowledge that the Company (or,
as applicable, a Related Company) is the rightful owner of, and you hereby do
assign, all right, title and interest in and to any programs, ideas, inventions,
discoveries, patentable or copyrighted material, or trademarks that you may have
originated or developed, or assisted in originating or developing, during your
period of employment with the Company or a Related Company, where any such
origination or development involved the use of Company or Related Company time,
information or resources, was made in the exercise of your responsibilities for
or on behalf of the Company or a Related Company or related to the Company’s or
a Related Company’s business or to the Company’s or a Related Company’s actual
or demonstrably anticipated research or development. You shall at all times,
both before and after termination of employment, cooperate with the Company (or,
as applicable, any Related Company) in executing and delivering documents
requested by the Company or a Related Company, and taking any other actions,
that are necessary or requested by the Company or a Related Company to assist
the Company or any Related Company in patenting, copyrighting, protecting,
enforcing or registering any programs, ideas, inventions, discoveries, works of
authorship, data, information, patentable or copyrighted material, or
trademarks, and to vest title thereto solely in the Company (or, as applicable,
a Related Company).

4. Proprietary And Confidential Information — You shall at all times, including
after any termination of employment with the Company or any Related Company,
preserve the confidentiality of all Proprietary Information (defined below) and
trade secrets of the Company or any Related Company, and you shall not use for
the benefit of any person, other than the Company or a Related Company, or
disclose to any person, except and to the extent that disclosure of such
information is legally required, any Proprietary Information or trade secrets of
the Company or any Related Company. “Proprietary Information” means any
information or data related to the Company or any Related Company, including
information entrusted to the Company or a Related Company by others, which has
not been fully disclosed to the public by the Company or a Related Company and
which is treated as confidential or protected within the Company or any Related
Company or is of value to competitors, such as strategic or tactical business
plans; undisclosed business, operational or financial data; ideas, processes,
methods, techniques, systems, non-public information, models, devices, programs,
computer software, or related information; documents relating to regulatory
matters or correspondence with governmental entities; undisclosed information
concerning any past, pending, or threatened legal dispute; pricing or cost data;
the identity, reports or analyses of business prospects; business transactions
that are contemplated or planned; research data; personnel information or data;
identities of users or purchasers of the Company’s or Related Company’s products
or services; and other non-public matters pertaining to or known by the Company
or a



--------------------------------------------------------------------------------



Related Company, including confidential or non-public information of a third
party that you know or should know the Company or a Related Company is obligated
to protect.

5. Definitions — Except where clearly provided to the contrary, all capitalized
terms used in this Exhibit A shall have the definitions given to those terms in
the Agreement to which this Exhibit A is attached.

6. Agreement to Covenants. You shall indicate your agreement to these Covenants
in accordance with the instructions provided. You and Verizon Wireless hereby
expressly agree that the use of electronic media to indicate confirmation,
consent, signature, acceptance, agreement and delivery shall be legally valid
and have the same legal force and effect as if you and Verizon Wireless executed
these Covenants in paper form.



--------------------------------------------------------------------------------